In reference to the point made in the first paragraph of the motion for rehearing, — that Nancy Wright being entitled to but one league of land from the Mexican government, the grant by the Republic to her of a league and labor conclusively shows that the latter grant had no reference to her right acquired under the colonization laws of Mexico, — we are of opinion that such fact does not justify the conclusion contended for. Her right as a colonist in Mexico was to a headright as the head of a family, and the grant by the Republic was for such a headright, and it was natural for the certificate to be for the quantity of land it allowed in such cases. The fact mentioned does not, in our opinion, affect the applicability of the rule in Hornsby v. Bacon.
The motion will be overruled.
Overruled.
Writ of error refused.